Case 2:20-cr-00045-TSK-MJA Document 65 Filed 04/09/21 Page 1 of 5 PageID #: 159



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                        Plaintiff,

       v.                                         Crim. Action No.: 2:20CR45-04
                                                                (Judge Kleeh)

 KELLY MARIE TALBERT,

                        Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 50],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On       March    8,   2021,      the    Defendant   Kelly       Marie   Talbert

 (“Talbert”),       appeared       before      United    States    Magistrate    Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to Count Five of the Indictment, charging her with Distribution of

 Methamphetamine – Aiding and Abetting, in violation of Title 18,

 U.S.C., Section 2 and Title 21, U.S.C., Sections 841(a)(1) and

 841(b)(1)(C).          This Court referred Defendant’s plea of guilty to

 the   magistrate        judge     for    the    purpose    of    administering     the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a    finding      as   to   whether    the   plea     was   knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted. Talbert stated that she understood that

 the magistrate judge is not a United States District Judge, and

 Talbert consented to pleading before the magistrate judge.
Case 2:20-cr-00045-TSK-MJA Document 65 Filed 04/09/21 Page 2 of 5 PageID #: 160



 USA v. TALBERT                                                2:20-CR-45-04
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 50],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Defendant Talbert’s statements during the plea

 hearing   and    the   Government’s       proffer   establishing   that   an

 independent factual basis for the plea existed, the magistrate

 judge found that Defendant Talbert was competent to enter a plea,

 that the plea was freely and voluntarily given, that she was aware

 of the nature of the charges against her and the consequences of

 her plea, and that a factual basis existed for the tendered plea.

 The magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 50] finding a

 factual basis for the plea and recommending that this Court accept

 Defendant Talbert’s plea of guilty to Count Five of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.            Neither the Defendant

 nor the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 50], provisionally ACCEPTS Defendant Talbert’s guilty

 plea, and ADJUDGES her GUILTY of the crime charged in Count Five

 of the Indictment.

                                       2
Case 2:20-cr-00045-TSK-MJA Document 65 Filed 04/09/21 Page 3 of 5 PageID #: 161



 USA v. TALBERT                                                2:20-CR-45-04
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 50],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Talbert, and prepare a presentence investigation

 report for the Court;

       2.    The Government and Defendant Talbert shall each provide

 their narrative descriptions of the offense to the Probation

 Officer by April 16, 2021;

       3.    The presentence investigation report shall be disclosed

 to Defendant Talbert, counsel for Defendant, and the Government on

 or before June 14, 2021; however, the Probation Officer shall not

 disclose any sentencing recommendations made pursuant to Fed. R.

 Crim. P. 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before June 28, 2021;




                                       3
Case 2:20-cr-00045-TSK-MJA Document 65 Filed 04/09/21 Page 4 of 5 PageID #: 162



 USA v. TALBERT                                                  2:20-CR-45-04
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 50],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before July

 12, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements    and   motions    for    departure    from   the     Sentencing

 Guidelines, including the factual basis for the same, on or before

 July 19, 2021.

       The magistrate judge released Defendant on the terms of the

 Order Setting Conditions of Release [Dkt. No. 20].

       The Court will conduct the Sentencing Hearing for Defendant

 on July 29, 2021, at 1:30 P.M., at the Elkins, West Virginia point

 of holding court. If counsel anticipates having multiple witnesses

 or an otherwise lengthy sentencing hearing, please notify the

 Judge’s chamber staff so that an adequate amount of time can be

 scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00045-TSK-MJA Document 65 Filed 04/09/21 Page 5 of 5 PageID #: 163



 USA v. TALBERT                                                2:20-CR-45-04
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 50],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: April 9, 2021.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
